
	

115 HR 3003 : No Sanctuary for Criminals Act
U.S. House of Representatives
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		H. R. 3003
		IN THE SENATE OF THE UNITED STATES
		July 10, 2017ReceivedAN ACT
		To amend the Immigration and Nationality Act to modify provisions relating to assistance by States,
			 and political subdivision of States, in the enforcement of Federal
			 immigration laws, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Sanctuary for Criminals Act. 2.State noncompliance with enforcement of immigration law (a)In generalSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalNotwithstanding any other provision of Federal, State, or local law, no Federal, State, or local government entity, and no individual, may prohibit or in any way restrict, a Federal, State, or local government entity, official, or other personnel from complying with the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), or from assisting or cooperating with Federal law enforcement entities, officials, or other personnel regarding the enforcement of these laws.;
 (2)by striking subsection (b) and inserting the following:  (b)Law enforcement activitiesNotwithstanding any other provision of Federal, State, or local law, no Federal, State, or local government entity, and no individual, may prohibit, or in any way restrict, a Federal, State, or local government entity, official, or other personnel from undertaking any of the following law enforcement activities as they relate to information regarding the citizenship or immigration status, lawful or unlawful, the inadmissibility or deportability, or the custody status, of any individual:
 (1)Making inquiries to any individual in order to obtain such information regarding such individual or any other individuals.
 (2)Notifying the Federal Government regarding the presence of individuals who are encountered by law enforcement officials or other personnel of a State or political subdivision of a State.
 (3)Complying with requests for such information from Federal law enforcement entities, officials, or other personnel.;
 (3)in subsection (c), by striking Immigration and Naturalization Service and inserting Department of Homeland Security; and (4)by adding at the end the following:
					
						(d)Compliance
 (1)Eligibility for certain grant programsA State, or a political subdivision of a State, that is found not to be in compliance with subsection (a) or (b) shall not be eligible to receive—
 (A)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), or the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); or
 (B)any other grant administered by the Department of Justice or the Department of Homeland Security that is substantially related to law enforcement, terrorism, national security, immigration, or naturalization.
 (2)Transfer of custody of aliens pending removal proceedingsThe Secretary, at the Secretary’s discretion, may decline to transfer an alien in the custody of the Department of Homeland Security to a State or political subdivision of a State found not to be in compliance with subsection (a) or (b), regardless of whether the State or political subdivision of the State has issued a writ or warrant.
 (3)Transfer of custody of certain aliens prohibitedThe Secretary shall not transfer an alien with a final order of removal pursuant to paragraph (1)(A) or (5) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) to a State or a political subdivision of a State that is found not to be in compliance with subsection (a) or (b).
 (4)Annual determinationThe Secretary shall determine for each calendar year which States or political subdivision of States are not in compliance with subsection (a) or (b) and shall report such determinations to Congress by March 1 of each succeeding calendar year.
 (5)ReportsThe Secretary of Homeland Security shall issue a report concerning the compliance with subsections (a) and (b) of any particular State or political subdivision of a State at the request of the House or the Senate Judiciary Committee. Any jurisdiction that is found not to be in compliance shall be ineligible to receive Federal financial assistance as provided in paragraph (1) for a minimum period of 1 year, and shall only become eligible again after the Secretary of Homeland Security certifies that the jurisdiction has come into compliance.
 (6)ReallocationAny funds that are not allocated to a State or to a political subdivision of a State due to the failure of the State or of the political subdivision of the State to comply with subsection (a) or (b) shall be reallocated to States or to political subdivisions of States that comply with both such subsections.
 (e)ConstructionNothing in this section shall require law enforcement officials from States, or from political subdivisions of States, to report or arrest victims or witnesses of a criminal offense..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that subsection (d) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373), as added by this section, shall apply only to prohibited acts committed on or after the date of the enactment of this Act.
			3.Clarifying the authority of ICE detainers
 (a)In generalSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended to read as follows:
				
					(d)Detainer of inadmissible or deportable aliens
 (1)In generalIn the case of an individual who is arrested by any Federal, State, or local law enforcement official or other personnel for the alleged violation of any criminal or motor vehicle law, the Secretary may issue a detainer regarding the individual to any Federal, State, or local law enforcement entity, official, or other personnel if the Secretary has probable cause to believe that the individual is an inadmissible or deportable alien.
 (2)Probable causeProbable cause is deemed to be established if— (A)the individual who is the subject of the detainer matches, pursuant to biometric confirmation or other Federal database records, the identity of an alien who the Secretary has reasonable grounds to believe to be inadmissible or deportable;
 (B)the individual who is the subject of the detainer is the subject of ongoing removal proceedings, including matters where a charging document has already been served;
 (C)the individual who is the subject of the detainer has previously been ordered removed from the United States and such an order is administratively final;
 (D)the individual who is the subject of the detainer has made voluntary statements or provided reliable evidence that indicate that they are an inadmissible or deportable alien; or
 (E)the Secretary otherwise has reasonable grounds to believe that the individual who is the subject of the detainer is an inadmissible or deportable alien.
 (3)Transfer of custodyIf the Federal, State, or local law enforcement entity, official, or other personnel to whom a detainer is issued complies with the detainer and detains for purposes of transfer of custody to the Department of Homeland Security the individual who is the subject of the detainer, the Department may take custody of the individual within 48 hours (excluding weekends and holidays), but in no instance more than 96 hours, following the date that the individual is otherwise to be released from the custody of the relevant Federal, State, or local law enforcement entity..
			(b)Immunity
 (1)In generalA State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), and a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, acting in compliance with a Department of Homeland Security detainer issued pursuant to this section who temporarily holds an alien in its custody pursuant to the terms of a detainer so that the alien may be taken into the custody of the Department of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining their liability and shall be held harmless for their compliance with the detainer in any suit seeking any punitive, compensatory, or other monetary damages.
 (2)Federal Government as defendantIn any civil action arising out of the compliance with a Department of Homeland Security detainer by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, the United States Government shall be the proper party named as the defendant in the suit in regard to the detention resulting from compliance with the detainer.
 (3)Bad faith exceptionParagraphs (1) and (2) shall not apply to any mistreatment of an individual by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention.
				(c)Private right of action
 (1)Cause of actionAny individual, or a spouse, parent, or child of that individual (if the individual is deceased), who is the victim of a murder, rape, or any felony, as defined by the State, for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been convicted and sentenced to a term of imprisonment of at least 1 year, may bring an action against a State or political subdivision of a State in the appropriate Federal or State court if the State or political subdivision released the alien from custody prior to the commission of such crime as a consequence of the State or political subdivision’s declining to honor a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)).
 (2)Limitation on bringing actionAn action brought under this subsection may not be brought later than 10 years following the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later.
 (3)Attorney’s fee and other costsIn any action or proceeding under this subsection the court shall allow a prevailing plaintiff a reasonable attorneys’ fee as part of the costs, and include expert fees as part of the attorneys’ fee.
				4.Sarah and Grant’s Law
			(a)Detention of aliens during removal proceedings
				(1)Clerical amendments
 (A)Section 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by striking Attorney General each place it appears (except in the second place that term appears in section 236(a)) and inserting Secretary of Homeland Security.
 (B)Section 236(a) of such Act (8 U.S.C. 1226(a)) is amended by inserting the Secretary of Homeland Security or before the Attorney General—. (C)Section 236(e) of such Act (8 U.S.C. 1226(e)) is amended by striking Attorney General’s and inserting Secretary of Homeland Security’s.
 (2)Length of detentionSection 236 of such Act (8 U.S.C. 1226) is amended by adding at the end the following:  (f)Length of detention (1)In generalNotwithstanding any other provision of this section, an alien may be detained, and for an alien described in subsection (c) shall be detained, under this section without time limitation, except as provided in subsection (h), during the pendency of removal proceedings.
 (2)ConstructionThe length of detention under this section shall not affect detention under section 241.. (3)Detention of criminal aliensSection 236(c)(1) of such Act (8 U.S.C. 1226(c)(1)) is amended—
 (A)in subparagraph (C), by striking or at the end; (B)by inserting after subparagraph (D) the following:
						
 (E)is unlawfully present in the United States and has been convicted for driving while intoxicated (including a conviction for driving while under the influence or impaired by alcohol or drugs) without regard to whether the conviction is classified as a misdemeanor or felony under State law, or
							(F)
								(i)
 (I)is inadmissible under section 212(a)(6)(i), (II)is deportable by reason of a visa revocation under section 221(i), or
 (III)is deportable under section 237(a)(1)(C)(i), and (ii)has been arrested or charged with a particularly serious crime or a crime resulting in the death or serious bodily injury (as defined in section 1365(h)(3) of title 18, United States Code) of another person;; and
 (C)by amending the matter following subparagraph (F) (as added by subparagraph (B) of this paragraph) to read as follows:
						
							any time after the alien is released, without regard to whether an alien is released related to any
			 activity, offense, or conviction described in this paragraph; to whether
			 the alien is released on parole, supervised release, or probation; or to
			 whether the alien may be arrested or imprisoned again for the same
			 offense. If the activity described in this paragraph does not result in
			 the alien being taken into custody by any person other than the Secretary,
			 then when the alien is brought to the attention of the Secretary or when
			 the Secretary determines it is practical to take such alien into custody,
			 the Secretary shall take such alien into custody..
 (4)Administrative reviewSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226), as amended by paragraph (2), is further amended by adding at the end the following:
					
 (g)Administrative reviewThe Attorney General’s review of the Secretary’s custody determinations under subsection (a) for the following classes of aliens shall be limited to whether the alien may be detained, released on bond (of at least $1,500 with security approved by the Secretary), or released with no bond:
 (1)Aliens in exclusion proceedings. (2)Aliens described in section 212(a)(3) or 237(a)(4).
 (3)Aliens described in subsection (c). (h)Release on bond (1)In generalAn alien detained under subsection (a) may seek release on bond. No bond may be granted except to an alien who establishes by clear and convincing evidence that the alien is not a flight risk or a danger to another person or the community.
 (2)Certain aliens ineligibleNo alien detained under subsection (c) may seek release on bond.. (5)Clerical amendments (A)Section 236(a)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1226(a)(2)(B)) is amended by striking conditional parole and inserting recognizance.
 (B)Section 236(b) of such Act (8 U.S.C. 1226(b)) is amended by striking parole and inserting recognizance. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any alien in detention under the provisions of section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), as so amended, or otherwise subject to the provisions of such section, on or after such date.
			Passed the House of Representatives June 29, 2017.Karen L. Haas,Clerk.
